         Case 1:19-cv-02978-CJN Document 35-1 Filed 05/20/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  GWICH’IN STEERING COMMITTEE,
  ALASKA WILDERNESS LEAGUE,
  DEFENDERS OF WILDLIFE, and THE
  WILDERNESS SOCIETY,

                  Plaintiffs,
                                                             Civ. A. No. 19-2978 (CJN)
          v.

  U.S. DEPARTMENT OF THE INTERIOR,
  U.S. BUREAU OF LAND MANAGEMENT,
  and U.S. FISH AND WILDLIFE SERVICE,

                  Defendants.


                                      PROPOSED ORDER

       In light of the parties’ joint status report, the Court hereby adopts this report by reference

and the parties are directed to file another joint status report discussing the status of Defendants’

productions and any other issues the parties wish to bring to the Court’s attention and proposing

a schedule for further proceedings on or before June 24, 2020.

       SO ORDERED.


                                                       _______________________
Date                                                   Carl J. Nichols
                                                       United States District Judge
